*953MEMORANDUM **
Lorena Zarco-Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her application for cancellation of removal. Our jurisdiction is governed by .8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Zarco-Rodriguez failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Zareo-Rodriguez’s contention that the BIA violated due process by failing adequately to explain its reasons for denying her application for cancellation of removal is not supported by the record and therefore does not state a colorable due process claim. Id.
Zarco-Rodriguez’s contention that the BIA violated due process by remanding proceedings to the immigration judge for the entry of a final order of removal and consideration of her eligibility for voluntary departure is unpersuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.